Case 1:17-cr-00144-JPH-TAB Document 246 Filed 12/08/20 Page 1 of 3 PageID #: 962
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                   Case No. 1:17-cr-144-JPH-TAB-3

                                                             ORDER ON MOTION FOR
  v.                                                         SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
  BROOKE TIBBS                                               (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE. Defendant filed two pro se letters that the Court construes

 together as Motions for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Dkts. 244, 245.

 While the Court appreciates the concerns that Ms. Tibbs has raised and understands why she is

 anxious, her situation as described in her letters does not fit within any of the categories identified

 by the U.S. Sentencing Guidelines nor is it so unique as to constitute "extraordinary and compelling

 reasons" as contemplated by § 3582(c)(1)(A). See United States v. Kirschner, No. 1:10-CR-00203-

 JPH-MJD, 2020 WL 4004059, at *3 (S.D. Ind. July 15, 2020) (considering the "unique facts" of

 defendant's documented underlying health conditions, CDC guidelines about individuals at an

 increased risk of severe illness or death from COVID-19, conditions at the federal prison,

 defendant's in-prison conduct, and the short prison sentence remaining before finding that

 defendant "ha[d] carried his burden of showing extraordinary and compelling reasons warranting

 a sentence reduction"). In addition, to the extent that Defendant is asking the Court to order the

 Bureau of Prisons ("BOP") to allow her to serve out the rest of her sentence on home confinement,

                                                   1
Case 1:17-cr-00144-JPH-TAB Document 246 Filed 12/08/20 Page 2 of 3 PageID #: 963
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



 it cannot do so. Pursuant to statute, the location of a prisoner's confinement is the sole province of

 BOP, and its placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b). The

 Court therefore does not have the authority to order the remainder of Defendant's sentence to be

 served on home confinement. United States v. Council, No. 1:14-CR-14-5, 2020 WL 3097461, at

 *7 (N.D. Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL 1956126, at

 *2 (S.D. Ind. Apr. 23, 2020). Accordingly, Defendant's motions, dkts. [244, 245], are denied

 without prejudice. If Defendant wishes to renew her motion, she may do so by completing and

 returning the attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C.

 § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). If Defendant renews her motion, she

 must explain when she tested positive for COVID-19; whether she has recovered; and, if not, what

 symptoms she is currently experiencing.

 ☐ OTHER:

 SO ORDERED.
 Date: 12/8/2020




                                                   2
Case 1:17-cr-00144-JPH-TAB Document 246 Filed 12/08/20 Page 3 of 3 PageID #: 964
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



 Distribution:

 Brooke Tibbs
 Reg. No. 15911-028
 FCI Greenville
 Federal Correctional Institution
 Satellite Camp
 P.O. Box 6000
 Greenville, IL 62246

 All Electronically Registered Counsel




                                                   3
